NO. 12-18-00339-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 BRYAN POWER GENERATION                            §      APPEAL FROM THE
 SOLUTIONS GROUP, LLC,
 APPELLANT

 V.                                                §      COUNTY COURT AT LAW NO. 2

 GENESIS ENDEAVORS, LLC.,
 APPELLEE                                          §      GREGG COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Bryan Power Generation Solutions Group, L.L.C., and Appellee, Genesis
Endeavors, L.L.C., filed a joint motion to dismiss this appeal, which states that the matter has been
resolved by agreement. The parties ask that this Court vacate the final judgment by default signed
on June 12, 2018, dismiss the case in its entirety, order that all costs of appeal be borne by the
party incurring same, and order that this Court’s mandate issue immediately.
       Texas Rule of Appellate Procedure 42.1 sets forth the actions that this Court may take in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk.
TEX. R. APP. P. 42.1(a)(2). We may: (A) render judgment effectuating the parties’ agreement; (B)
set aside the trial court’s judgment without regard to the merits and remand the case to the trial
court for rendition of judgment in accordance with the agreement; or (C) abate the appeal and
permit proceedings in the trial court to effectuate the agreement. TEX. R. APP. P. 42.1(a)(2).
       Accordingly, we grant the agreed motion to dismiss. We render judgment setting aside
the trial court’s June 12, 2018 default judgment without regard to the merits. See TEX. R. APP. P.
42.1(a)(2)(A)-(B). We remand the case to the trial court for rendition of judgment in accordance
with the parties’ agreement. See id. In accordance with the parties’ agreement, costs on appeal
are taxed against the party incurring same, and the mandate shall issue immediately. See TEX. R.
APP. P. 18.1(c).
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 12, 2019


                                        NO. 12-18-00339-CV


              BRYAN POWER GENERATION SOLUTIONS GROUP, LLC,
                                 Appellant
                                    V.
                        GENESIS ENDEAVORS, LLC.,
                                 Appellee


                           Appeal from the County Court at Law No 2
                      of Gregg County, Texas (Tr.Ct.No. 2018-909-CCL2)

                   THIS CAUSE came on to be heard on the agreed motion of the Appellant and
Appellee to dismiss, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted; judgment is rendered setting aside the trial
court’s June 12, 2018 judgment without regard to the merits; the cause is remanded to the trial
court for rendition of judgment in accordance with the parties’ settlement agreement, and that the
decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.